DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: In para 0015, it is stated that windows 10a and 10b are substantially parallel to a HZ plane.  Fig. 1 and 2 seem to show the windows parallel to a VZ plane.    
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7-12 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahlawat (2016/0299441).
Regarding claim 1, Ahlawat discloses a wavelength control method (abstract) of a laser apparatus, the wavelength control method comprising: sequentially obtaining target wavelength (“desired value of the center wavelength”, para 0031) data of a pulse laser beam (para 0027); sequentially saving the target wavelength data (para 0031); sequentially measuring a wavelength of the pulse laser beam to obtain a measured wavelength; calculating a wavelength deviation using the measured wavelength and the target wavelength data at a time before a time when the measured wavelength is obtained (“wavelength error”, para 0031); and feedback-controlling the wavelength of the pulse laser beam using the wavelength deviation (para 0032, 0040, 0086). 

Regarding claim 4, Ahlawat discloses wherein the wavelength actuator includes a piezoelectric element (para 0071).
Regarding claim 5, Ahlawat discloses sequentially obtaining a trigger signal, which triggers output of each light pulse of the pulse laser beam, wherein the target wavelength data is saved at a time when the trigger signal is obtained, and the wavelength deviation is calculated using the target wavelength data at the time when the trigger signal is obtained (Fig. 3, para 0040, 0043-0044).
Regarding claim 7, Ahlawat discloses sequentially obtaining a trigger signal including a first trigger pulse and a second trigger pulse after the first trigger pulse, wherein the wavelength deviation is calculated using the measured wavelength obtained by measuring a wavelength of a light pulse output at timing when the first trigger pulse is obtained, and obtained after a time when the second trigger pulse is obtained (para 0043-0047).
Regarding claim 8, Ahlawat discloses wherein the wavelength deviation is calculated using the target wavelength data before the time when the second trigger pulse is obtained (para 0043-0047).
Regarding claim 9, Ahlawat discloses wherein the wavelength deviation is calculated using the target wavelength data at a time when the first trigger pulse is obtained.
Regarding claim 10, Ahlawat discloses inputting the target wavelength data at a first time to a feedforward control operation unit at a second time; inputting the target wavelength data at a third time to a feedback control operation unit at a fourth time, a second time difference between the third time and the fourth time being longer than a first time difference between the first time and the second time; and feedforward-controlling a wavelength of the pulse laser beam using the target wavelength data at the first time, wherein the wavelength deviation is calculated using the target wavelength data at the third time (para 0043-0045, 0050-0060).

Regarding claim 12, Ahlawat discloses wherein the second time difference is longer than a time interval for obtaining the target wavelength data (para 0043-0045, 0050-0060).
Regarding claim 16, Ahlawat discloses an electronic device manufacturing method (“semiconductor circuitry is patterned on a substrate”, para 0002, abstract) comprising: sequentially obtaining target wavelength data of a pulse laser beam (desired value of the center wavelength, para 0031, 0027); sequentially saving the target wavelength data (para 0031); sequentially measuring a wavelength of the pulse laser beam to obtain a measured wavelength; calculating a wavelength deviation using the measured wavelength and the target wavelength data at a time before a time when the measured wavelength is obtained (para 0031); feedback-controlling the wavelength of the pulse laser beam using the wavelength deviation (para 0032, 0040, 0086); outputting the pulse laser beam to an exposure apparatus; and exposing the pulse laser beam onto a photosensitive substrate within the exposure apparatus (115, Fig. 1, 2) to manufacture an electronic device (para 0030-0032, 0034).

Claim(s) 1-3 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsunaga et al. (Matsunaga) (2015/0380893).
Regarding claim 1, Matsunaga discloses a wavelength control method (abstract) of a laser apparatus, the wavelength control method comprising: sequentially obtaining target wavelength (para 0045-0047, 0160) data of a pulse laser beam (para 0043, 0159); sequentially saving the target wavelength data (para 0162-165); sequentially measuring a wavelength of the pulse laser beam to obtain a measured wavelength (para 0170); calculating a wavelength deviation using the measured wavelength and the target wavelength data at a time before a 
Regarding claim 2, Matsunaga discloses wherein the target wavelength data is obtained from an exposure apparatus (200, 210, para 0044).
Regarding claim 3, Matsunaga discloses wherein the feedback control includes controlling a wavelength actuator to reduce the wavelength deviation (para 0093, 0173-0176).
Regarding claim 16, Matsunaga discloses an electronic device manufacturing method (para 0005, abstract) comprising: sequentially obtaining target wavelength data of a pulse laser beam (para 0043, 0045-0047, 0159, 0160); sequentially saving the target wavelength data (para 0162-165); sequentially measuring a wavelength of the pulse laser beam to obtain a measured wavelength (para 0170); calculating a wavelength deviation using the measured wavelength and the target wavelength data at a time before a time when the measured wavelength is obtained (para 0172-0173); feedback-controlling the wavelength of the pulse laser beam using the wavelength deviation (para 0176, 0190-0192); outputting the pulse laser beam to an exposure apparatus; and exposing the pulse laser beam onto a photosensitive substrate within the exposure apparatus (200, Fig. 1, 2) to manufacture an electronic device (para 0043-0047).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahlawat.
Regarding claim 2, Ahlawat discloses the claimed invention as discussed above.  Although Ahlawat does not disclose wherein the target wavelength data is obtained from an exposure apparatus, it would have been obvious to one of ordinary skill in the art that the target wavelength to obtain uniform CD as disclosed in para 0031, would be obtained from an exposure apparatus since the specific target wavelength needed would be from the specific exposure apparatus.
Regarding claim 6, although Ahlawat discloses the trigger signal from the control system (150, para 0043) and not from the exposure apparatus, since the control system controls the exposure apparatus and the light source by communicating with each device, it would have been obvious to one of ordinary skill in the art to obtain the trigger signal from the exposure apparatus since the output of each light pulse of the pulse laser beam would be directed to the exposure apparatus.
Allowable Subject Matter
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 13, none of the prior art of record teaches or discloses the wavelength control method comprising:  inputting an output signal of the feedforward control operation unit to a first notch filter to reduce a component of a predetermined frequency; and inputting an output signal of the feedback control operation unit to a second notch filter to reduce the 
Leard et al. (WO 99/27664) discloses a laser wavelength monitoring and controlling system (abstract) with a feedback control and spatially variable passband filter or a notch filter (page 2, 3).  However, Leard et al. does not disclose inputting an output signal of the feedforward control operation unit to a first notch filter to reduce a component of a predetermined frequency; and inputting an output signal of the feedback control operation unit to a second notch filter to reduce the component of the predetermined frequency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Furusato et al. (2018/0323568) is cited to show the state of the art regarding controlling the wavelength of a pulse laser beam (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/PETER B KIM/            Primary Examiner, Art Unit 2882                                                                                                                                                                                            	March 21, 2022